The plaintiffs first cause of action, which sounds in trespass, was properly dismissed by Special Term for failure to join as necessary party defendants, the plaintiffs cotenants and the landlord of the premises (CPLR 1001 [a]; 3211 [a] [10]). While those parties are not necessary parties with respect to the plaintiffs second cause of action, which sounds in either abuse of process, malicious prosecution or intentional infliction of emotional distress, nonetheless, all of such claims are governed by a one-year Statute of Limitations, are time barred, and accordingly, the second cause of action must be dismissed as well (CPLR 215; Pico Prods. v Eagle Comtronics, 96 AD2d 736). Mollen, P. J., Brown, Weinstein and Rubin, JJ., concur.